Citation Nr: 0014920	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  94-33 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
December 1945.

This matter initially came before the Board of Veteran's 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board remanded the matter for 
further development in September 1996.  The case has been 
returned to the Board for further appellate review.


REMAND

At the time the case was previously before the Board, the 
issue was whether new and material evidence had been 
submitted to reopen a claim of service connection.  Remand 
was undertaken to obtain records, conduct an examination, and 
to satisfy certain due process concerns.

While the current record reflects that the requested 
development was undertaken, it is also noted that the claims 
folder was lost or misplaced in the course of this 
development.  The RO has, to the extent possible, attempted 
to reconstruct the claims folder from alternative sources of 
evidence.  

The available evidence suggests that the appellant had a 
hearing before a Hearing Officer at the RO in March 1995.  
Unfortunately a transcript of that hearing is not in the 
reconstructed claims file.  Communication between the Board 
and the RO has been to the effect that the transcript can not 
be found.

In the face of this information, Board Administrative 
personnel sent the veteran a letter, offering him an 
additional hearing if so desired.  The appellant has 
indicated that he desires an additional hearing before the 
Hearing Officer at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should schedule the appellant for 
a personal hearing before the Hearing 
Officer at the RO.  Care should be taken 
that the veteran and his representative 
are provided with notice as to the time 
and the place of the hearing.  If the 
appellant desires to withdraw the hearing 
request, he may do so in writing to the 
RO.

Thereafter, the claim should be readjudicated.  To the extent 
the benefits sought are not granted, the appellant and his 
representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate consideration, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimated no opinion as to the outcome 
in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




